DETAILED ACTION
Application Summary
The examiner acknowledges receipt of arguments and amendments submitted 1/12/2022. Claims 1, 8, and 10 are amended. Claim 2 is cancelled. Claims 1 and 3-19 are presently pending for examination. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harkema et al. (US Patent Application Publication 2018/0236240), hereinafter Harkema.
Regarding claim 1, Harkema teaches a neuromodulation system comprising at least one stimulation element (Harkema, ¶[0021-0022], electrode array 40); at least one stimulation controller (Harkema, ¶[0021-0022], controller 32); and at least one stimulation feedback acquisition system (Harkema, ¶[0023], receiving device 34); wherein the at least one stimulation feedback acquisition system includes a reference trigger input module (Harkema, ¶[0023], receiving device 24 receives a synching signal, which is a reference trigger input, and the subroutine that receives the signal is therefore a reference trigger input module) configured to characterize a time delay 
Regarding claim 3, Harkema teaches that the characterization of the temporal relationship enables synchronizing the clocks of one or more of the stimulation element, the stimulation controller, the stimulation feedback acquisition system and the reference trigger input module (Harkema, ¶[0004], ¶[0008], ¶[0023], the synchronization signal enables the system to measure the delay between stimulus and muscle contraction; therefore it is synchronizing the clocks of the stimulation controller and the stimulation feedback acquisition system).
Regarding claim 4, Harkema teaches that the at least one stimulation feedback acquisition system comprises a stimulation feedback acquisition base station (Harkema, ¶[0016], sync pulse detector 10 has circuit 18 with components to receive and process the signal) and at least one sensor and wherein the sensor is a sequence of event sensor (Harkema, ¶[0007-8], it is sending and receiving pulses, so the sequence of events is the transmission of a pulse and receipt of a responding pulse; the sensor is the receiver 16 that receives and transmits signals).
Regarding claim 5, Harkema teaches that the stimulation feedback acquisition system may comprise two identical sensors that are synchronized; for example, EMG sensors may be used during stimulation to measure artifacts (Harkema, ¶[0004-5]), and they are synchronized because EMG data is noisy and the two signals maybe compared to one another to control for noise.
Regarding claims 6 and 7, Harkema teaches that the neuromodulation system comprises one or more subsystems, wherein the subsystems comprise at least one of a programmer, a passive electrical means, a microprocessor, a wireless link (WL), a communication module (COM) and a telemetry module (TEL) module (Harkema, ¶[0008], the system provides a wireless link between an implanted neurostimulator and other devices). Regarding claim 7 specifically, claim 6 recites a list of possible subsystems, of which the invention must comprise “at least one”. In this art, the “at least one” is considered to be the wireless link. Therefore, the Bluetooth, NFMI, or NFEMI modules recited in claim 7 are not considered to be relevant to claim 7, since they refer only to the specifics of a module that was not selected from the options in claim 6. The art for claim 6 is therefore suitable for claim 7 as well.
Regarding claim 8, Harkema teaches that the stimulation controller is configured and arranged to provide a reference trigger signal (Harkema, ¶[0016], generating a sync pulse, which is a reference trigger signal); and wherein the trigger signal is recorded by the stimulation feedback acquisition system (Harkema, Fig. 1, ¶[0016], the sync pulse is recorded by receiving device 34, which is a stimulation feedback acquisition system).
Regarding claim 9, Harkema teaches that the reference trigger signal is any of an electrical signal, a Bluetooth signal, a NFMI signal and a NFEMI signal (Harkema, Fig. 
Regarding claim 14, Harkema teaches that the stimulation controller is configured and arranged to be connected to a connector; wherein the connector is connected to the stimulation feedback acquisition system (Harkema, Fig. 1, ¶[0016-0017], electrical signal sent through an electrical conductor, and this electrical conductor constitutes a connector).
Regarding claim 17, Harkema teaches a programmer communicatively coupled to one or more of the stimulation controller, the stimulation element, the reference trigger input module, and the stimulation feedback acquisition system (Harkema, ¶0022], ¶[0048-0049], programmer for communicating with the implantable devices and controlling stimulation programs).
Regarding claim 18, Harkema teaches that the programmer is an application installed on a mobile device (Harkema, ¶[0022], use of a smart phone).
Regarding claim 19, Harkema teaches that the programmer is configured to program the stimulation controller to deliver one or more of the provided stimulation and a reference trigger signal (Harkema, ¶[0020] transmit or modify stimulation program).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harkema in view of Baek (US Patent Application Publication 2020/0228901), hereinafter Baek.
Regarding claim 10, Harkema teaches that the electrical signal is recorded by the stimulation feedback acquisition system (Harkema, receiving device 34, ¶[0022], the data may be analyzed, indicating that it must be recorded in order to perform this analysis), and Harkema teaches the use of a passive electrical component for .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Harkema in view of Baek, further in view of Bolea et al, (US Patent Application Publication 2014/0228905), hereinafter Bolea.
Regarding claim 11, the modified Harkema invention does not specify that the passive electrical component may be a sticker. Bolea teaches that in an electrical stimulation system with wireless communication, the passive electrical component passing power or data may be adhesively placed on the patient (Bolea, ¶[0364]). It 
Regarding claim 12, the modified Harkema invention does not specify that the passive electrical component is configured to be integrated into a clothing of the patient. Bolea teaches that in an electrical stimulation system with wireless communication, the passive electrical component passing power or data may be worn on a belt or strap (Bolea, ¶[0364]). It would have been obvious to one having ordinary skill in the art to integrate the passive electrical component into the clothing of the patient in order to allow the position of the component to be easily adjusted to make a better connection with the implantable device.

Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Harkema in view of Koop et al (US Patent Application Publication 2019/0192864), hereinafter Koop.
Regarding claim 13, Harkema teaches wireless communication of pulses but does not teach using an under-threshold signal to communicate. Koop teaches a system in which an implantable medical device may use sub-threshold signals that do not cause the stimulation of tissue, to transmit communication information (Koop. ¶[0138]). It would have been obvious to one having ordinary skill in the art to configure the stimulation element of Harkema’s invention to provide an under-threshold signal, wherein the under-threshold signal does not lead to stimulation of a subject but is detectable by the stimulation feedback acquisition system as a reference trigger signal, 
Regarding claim 15, Harkema teaches that the transmission and receipt of signals may be accomplished with infrared signals, and an infrared detector is used to receive these signals (Harkema, ¶[0024]); this detector constitutes a sensor that is configured to recognize a reference trigger signal provided by the stimulation controller. Harkema does not explicitly teach that the connector is an external connector and that the sensor is mounted on the external connector. It would have been obvious to one having ordinary skill in the art that the connector would be an external connector, and to mount the sensor on the external connector, in order to accurately detect infrared signals and not have the signals blocked by mounting the sensor on an internal connection.
Regarding claim 16, Harkema teaches that the stimulation feedback acquisition base station records a time of recognizing the reference trigger signal by the sensor (Harkema, ¶[0023] receiving device 34 records received information and it is stored with timestamps to match it with the trigger signals, therefore the base station records a time of recognizing the reference trigger signal).

Response to Arguments
Applicant’s arguments with respect to the subject matter rejected under 35 USC 112(b) have been fully considered and are persuasive in light of the applicant’s amendments.  The rejection of claims 10-12 under 35 USC 112(b) has been withdrawn. 
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the starting and ending points of Harkema’s delays are not the same as those described in the Specification of the present application) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the modified grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin M Piateski/Primary Examiner, Art Unit 3792